Citation Nr: 0204607	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-04 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
veteran's cause of death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to August 
1981 with unverified duty from March 1975 to March 1977.  He 
died in January 1997; the appellant in the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, that reopened the appellant's claim and denied service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  A February 1997 rating decision denied service connection 
for the cause of the veteran's death; the appellant did not 
appeal the denial.

2.  The RO reopened the appellant's claim of entitlement to 
service connection for cause of the veteran's death in an 
April 1999 rating decision, but denied the claim; the 
appellant did not appeal the denial.

3.  Evidence received since the April 1999 rating decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim. 

4.  The veteran died in January 1997 and the certificate of 
death listed the causes as due to or as a consequence of 
pulmonary edema and congestion, septicemia, pulmonary 
abscess, and thrombophlebitis.

5.  At the time of death, service connection was in effect 
for post-traumatic stress disorder (PTSD), which had been 
evaluated as 100 percent disabling since February 1992.

6.  The veteran suffered from polysubstance abuse that was 
related to his service-connected PTSD and which materially 
contributed to the cause of his death.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1999 rating decision is 
new and material and the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a). (2001).

2.  A service-connected disability contributed substantially 
and materially to the cause of the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  It is important to note that with respect 
claims requiring new and material evidence the VCAA states 
that, "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.  

The RO has not yet had an opportunity to consider the issue 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate the claim 
without first remanding the claim to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, correspondence dated in August and November 
1999 informed the appellant of what evidence was needed to 
support her claim.  A July 2000 statement of the case gave 
the appellant and her representative notice of the pertinent 
laws and regulations governing her claim and the reasons for 
the denial of her claim.  Hence, she has been provided notice 
of the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  Evidence has been requested and 
received in connection with the claim.

New and Material Evidence

The appellant's initial claim of service connection for the 
cause of the veteran's death was denied by the RO in a 
February 1997 rating decision.  Although the appellant was 
given written notification of this determination that same 
month, a timely appeal was not thereafter received; 
therefore, the rating decision became final.  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the April 
1999 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996). 

Although the RO determined in a June 1999 rating decision 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection, the Board, in 
the first instance, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Thus, it must first be 
determined whether the appellant has submitted new and 
material since the most recent adverse final decision. 

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992). 

Evidence available for the RO's consideration at the time of 
the April 1999 rating decision consisted of service medical 
records, private medical records dated form May 1980 to 
November 1982, an October 1986 VA examination report, a 
January 1987 VAMC discharge summary, a January 1988 VA 
examination report, VA records dated from November 1988 to 
June 1989, VAMC discharge summaries dated in March 1989 and 
March 1990,  a May 1991 VA examination report, VA records 
dated from January 1992 to September 1992, a September 1992 
personal hearing transcript, a November 1993 VA psychiatric 
hospital summary, a March 1994 Penobscot Bay Medical Center 
psychiatric discharge summary, VA psychiatric hospital 
summaries dated from April 1994 to March 1990, a January 1997 
death certificate, a January 1997 autopsy report, a January 
1997 VA discharge summary, and a January 1999 statement from 
Linda G. Peterson, M.D.

Service medical records show that he veteran was primarily 
treated for a chronic back disorder.  The records show no 
indication of a heart disorder or a substance abuse problem.

Statements from private physicians dated from May 1980 to 
December 1982 reflect treatment for physical ailments.

An October 1986 VA examination report indicated the veteran 
was seen for a back disorder, carpal tunnel syndrome, and a 
nervous disorder.

A January 1987 VAMC discharge summary report showed the 
veteran was hospitalized for psychiatric reasons as a result 
of flashbacks of an accident on board a nuclear powered 
submarine from his service in the Navy.  He had resorted to 
the use of alcohol and cocaine to calm his nerves after being 
treated briefly at a community hospital, where he had an 
adverse reaction to tranquilizers.

VA records from the Mental Health Clinic dated from November 
1988 to June 1989 showed the veteran received psychiatric 
treatment.  In January 1989, he was hospitalized for 
detoxification and withdrawal from Xanax at a VA VAMC where 
he remained until March 1989.  He had a provisional diagnosis 
of schizophrenia.  

A VAMC discharge summary showed the veteran was hospitalized 
in March 1990 with diagnoses of PTSD and schizophrenia.

The veteran underwent a VA examination in May 1991.  He 
reported that in 1984 he had recurrent dreams of the 
submarine accident in service.  A friend offered him cocaine 
at the time and it became an instant escape from his 
psychological distress.  He developed an addiction over the 
ensuing months.  He was given a diagnosis of severe, chronic 
post-traumatic stress disorder.

VA records dated from January to September 1992 indicated the 
veteran had complaints of leg pain and received treatment for 
PTSD.

A transcript of a September 1992 personal hearing showed the 
veteran and his psychologist testified regarding the severity 
of his PTSD.  His history of substance abuse to avoid 
memories of the submarine accident was noted.  The veteran 
denied any current illegal drug use.

A VA hospital summary indicated that the veteran was 
hospitalized in November 1993 with diagnoses of PTSD and past 
substance abuse.

A March 1994 discharge summary from Penobscot Bay Medical 
Center indicated that it was the veteran's fifth admission.  
He refused a physical examination and a urinalysis.  The 
diagnoses were PTSD and delusional paranoid disorder, 
persecutory type.  

A VA discharge summary dated in April 1994 included diagnoses 
of PTSD and schizophrenia.  Urine tests for drug abuse proved 
negative.  

VA records showed that the veteran had four psychiatric 
hospitalizations from April to December 1994.  Diagnoses 
included PTSD, personality disorder, and polysubstance abuse 
in early remission.

A VA discharge summary showed the veteran was admitted for 
hospitalization in January 1997.  The reported history of his 
present illness indicated that he used I.V. cocaine in his 
left antecubital vein for over four hours three days prior to 
his admission.  He used a clean needle to inject himself; 
however, he used the same needle ten times over the four-hour 
period.  At the time of his admittance he was diagnosed with 
left arm cellulitis and had a positive blood culture for 
Group A beta Streptococcus organism.  The veteran was thought 
to be in acute respiratory distress syndrome (ARDS) with 
septic shock and disseminated intravascular coagulation 
(DIC).  It was thought to rule out pulmonary embolism at that 
time since the pulmonary artery pressures were high.  The 
veteran's severe hypoxemia continued and it was very 
difficult to ventilate him.  The veteran developed severe 
bradycardia followed by asystole.  Resuscitation was started, 
but were stopped due to unsuccessful attempts to resuscitate.  

An autopsy was performed on the veteran in January 1997.  The 
diagnosis was pulmonary emboli with necrosis of artery wall, 
exudate, and hemorrhage pulmonary edema, congestion, and 
alveolar hyaline membranes pulmonary hemorrhage, focal, with 
necrosis (acute respiratory distress syndrome) pulmonary 
abscess, acute, left lower lobe pleural and pericardial 
effusions kidneys, edema, congestion, and acute tubular 
necrosis intravascular fibrin thrombi, kidney coronary 
arteriosclerosis, moderate myocardial fibrosis, focal 
obesity.

A January 1997 death certificate lists the causes of death as 
pulmonary edema and congestion due to or a consequence of 
septicemia due to or a consequence of pulmonary abscess due 
to or as a consequence of thrombophlebitis.

A statement from Linda G. Peterson, M.D. dated in January 
1999 described the deterioration of the veteran's PTSD in his 
final years.  He interacted less with the treatment team and 
returned to the use of illicit drugs and misuse 
prescriptions.

Upon consideration of this evidence, the RO, in April 1999, 
reopened the appellant's the claim, but denied of entitlement 
to service connection for the cause of the veteran's death.

Evidence received since the April 1999 rating decision 
includes Penobscot Bay Medical Center records dated from 
October 1993 to June 1996, received in January 2000, a May 
1996 VA discharge summary report, a statement from David L. 
Hall, M.D. dated in June 1999, letters from Dr. Peterson 
dated in July and August 1999, and a medical opinion by a VA 
medical center (VAMC) Director dated in May 2000.

Upon consideration of this evidence, the Board finds that 
statements from Dr. Hall and Dr. Peterson dated from June to 
August 1999 and the May 2000 medical opinion from a VA Chief 
of Staff are considered new and material to the claim.  
Specifically, in the June 1999 letter from Dr. Hall, he 
opined that the cause of death was a direct extension of the 
cellulitis that developed in the veteran's arm, which was a 
result of his cocaine injection and that the drug use was an 
extension of his PTSD, which was directly related to service.  
The physician expressed that he had no doubt that the 
substance abuse and the complications of the infection from 
such use were an extension of his psychiatric illness, and 
were directly associated and contributory to his death.  
Letters dated in July and August 1999 from Dr. Peterson held 
a similar opinion.  It was her impression that the veteran's 
substance abuse problem dated from his return to work in the 
nuclear industry, which probably caused an exacerbation of 
his PTSD.  She indicated that he often had periods of drug 
use when his PTSD became worse and that the records showed 
that she questioned whether substance use was not a 
contributing factor in his PTSD becoming worse because 
engaged in drug use to minimize his mitigated symptoms that 
actually exacerbated them.  It was her understanding that the 
veteran died as a result of infection that was probably due 
to substance abuse with needles.  She stated that it was not 
uncommon for someone to develop septicemia from use of 
unclean needles.  Although in a May 2000 medical opinion that 
the RO solicited from the Chief of Staff the physician could 
not make a determination as to whether or not the substance 
abuse was a result of his PTSD, he did opine that the 
veteran's drug addiction probably did materially contribute 
to his death.  Since evidence of nexuses between the 
veteran's PTSD and drug use, and ultimately his death are not 
cumulative or duplicative of evidence considered at the time 
of the April 1999 rating decision and bears directly and 
substantially upon the specific matter under consideration, 
namely, evidence of a relationship between a service-
connected disability and cause of death, it must be 
considered in order to fairly decide the claim on the merits.

Service Connection

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability that is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in 
light of its legislative history, recently held that VA 
compensation benefits are available for alcohol or drug-
related disability, here death, that arises secondarily from 
a service-connected disorder, in this instance PTSD.  Id. at 
1370.  

In this case, two medical professionals who provided long-
term treatment for the veteran's PTSD commented on the 
relationship between the veteran's substance abuse and his 
service-connected PTSD.  In a June 1999 letter from Dr. Hall, 
he provided a summary of the veteran's medical history, who 
he first saw in February 1985.  The physician opined that the 
cause of death was a direct extension of the cellulitis that 
developed in the veteran's arm, which was a result of his 
cocaine injection and that the drug use was an extension of 
his PTSD, which was directly related to service.  The 
physician expressed that he had no doubt that the substance 
abuse and the complications of the infection from such use 
were an extension of his psychiatric illness, and were 
directly associated and contributory to his death.  

Letters dated in July and August 1999 from Dr. Peterson held 
a similar opinion.  It was her understanding that the veteran 
died as a result of infection that was probably due to 
substance abuse with needles.  She stated that it was not 
uncommon for someone to develop septicemia from use of 
unclean needles.  

In addition, a May 2000 medical opinion that the RO solicited 
from the Chief of Staff indicated the entire claims file was 
reviewed.  Although the veteran had a family history of drug 
and depression, and the veteran had some drug use prior to 
service, a determination could not be made as to whether or 
not the substance abuse was a result of his PTSD.  However, 
he did opine that the veteran's drug addiction probably did 
materially contribute to his death. 

There is no medical evidence of record to contradict the 
statements made by Dr. Hall and Dr. Peterson.  The statement 
from the VA Chief of Staff neither supports or refutes these 
conclusions.  All three of the medical professionals, 
however, are in agreement that the veteran's drug use 
materially contributed to his death.  In light of the 
foregoing and the Federal Circuit's decision in Allen, the 
Board concludes that service connection for the cause of the 
veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted. 


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

